DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 14-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John et al. (20210099413). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, John discloses a device (see fig.8, element 800 and its description), comprising: one or more processors (see fig.8, element 820, paragraphs [0008], [0053] and its description) configured to: receive a Session Initiation Protocol ("SIP") message from a User Equipment ("UE") (see abstract, fig.1, element 100, 110, paragraph [0001-0002] and its description); identify that the UE is associated with a particular priority class out of a plurality of priority classes (see abstract, fig.1, element 100, 110, paragraph [0001-0002], [0012], [0016] and its description); based on identifying that the UE is associated with the particular priority class, insert header information, indicating the particular priority class, into the SIP message (see abstract, fig.2, element 100, 110, paragraphs [0001-0003], [0017] and its description); and output the SIP message, including the header information indicating the particular priority class associated with the UE, to a network, wherein one or more network devices of the network prioritize the SIP message over one or more other SIP messages based on the particular priority class indicated in the header information associated with the SIP message(see abstract, fig.2, element 100, 110, paragraphs [0001-0003], [0017-0018] and its description).
Regarding claim 7, John further discloses wherein the network includes an Internet Protocol ("IP") Multimedia Subsystem ("IMS") core network, wherein the one or more network devices include at least one of: an Interrogating CSCF ("I-CSCEF") associated with the IMS core network, or a Serving CSCF ("S-CSCF") associated with the IMS core network (see fig.2, element 110, 115, paragraph [0016] and its description).
Regarding claims 8, 14, 15 and 20 recite limitations substantially similar to the claims 1 and 7. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claims 2-6, 9-13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647